Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 6-12 in the reply filed on 6/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 are withdrawn as being directed to non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6: The term “ noodle-like” is vague and indefinite because it is not clear what in intended by “ noodle-like” because the processing steps in the body of the claim recite forming noodle strands.  What does the “ like” indicate?   Step a , the limitation “ polysaccharides which form a thermally irreversible gel” is vague and indefinite because it is not clear what is intended.  Are the 
In all relevant claims, the term “ noodle-like” has the same problem as claim 6.
	Claim 9 is vague and indefinite.  The claim recites “ are colored to a yellowish color through coloring into pasta forms”.  It is not clear what is meant by “ pasta forms”.  What would be considered as pasta forms?  The claim states the noodle strands are colored which indicates the forms are already formed.
	Claim 10 is vague and indefinite because it is not clear what applicant means by “ of a chilled type obtained by providing a process of frying  the noodle strands”.  Frying would heat the strands; thus, it is not clear what is intended by “ chilled type” because chill means cool or cold.  
	Claim 11 has the same problem as claim 10.  Additionally, the limitation of “ additionally performing frying after the noodle strands are fried” is vague and indefinite because it is not clear what is intended.  If the noodles are fried, that means the frying step is already performed.  Is claim reciting an additional frying step of frying an already fried strands? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamura ( Jp 2012-095577).
For claim 6, Inamura discloses a process of preparing a noodle.  The process comprises the steps of mixing konjac powder , chitosan( polysaccharides), okara ( insoluble fiber), water and soybean milk to form a mixture, mixing in calcium hydroxide ( alkali)  to form coagulated product, molding the coagulated product to form noodle shape, and hot water treating ( same as the claimed boiling).   ( see paragraphs 0007-0020) of the attached translation.
Inamura does not disclose using soybean milk cream as in claim 6, the ratio as in claim 7, the sequence of mixing as in claim 8, the adding of coloring as in claim 9, the step of frying as in claims 19-11 and the step of freezing as in claim 12.
Inamura discloses using soybean milk.  It is known cream is a fattier version of the milk.  It would have been obvious to one skilled in the to use soybean cream instead of milk when desiring a richer material.  The selection would have been an obvious matter of preference depending on the nutrition, taste, fat content and calorie content desired. It would have within the skill of one in the art to vary the sequence of adding the material as a matter of optimization depending on how well the ingredients are mixed with each.  For instance, a powder material is more readily mixed and be soluble with the liquid such as milk and water than the bigger size material such as the okara.  Thus, it would have been obvious to solubilize the powder material first before adding the okara.  Determining the optimum sequence can readily be determined by one skilled in the art without undue experimentation.  It would have been obvious to vary the ratio of okara to polysaccharide depending on the fiber content and the nutrition profile desired.  Such parameter can readily be determined by one skilled in the art through .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ding discloses a process for creating thermos-irreversible  konjac gel food.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
June 18, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793